I would like to take this opportunity to congratulate you, Sir, on assuming your important duties. I would also like to congratulate Mr. Peter Thomson on his successful presidency of the General Assembly at its seventy-first session and to avail myself of this opportunity to thank and pay tribute to the new Secretary-General, Mr. António Guterres, for his active engagement during the first year of his tenure in such a remarkably responsible post and for initiating a reform process of great importance to the Organization.
It is my great honour to address the Assembly for the first time in this Hall in my capacity as President of the Republic of Serbia. We have carefully followed the addresses made by world leaders over the past two days, and it seems that it would be no exaggeration to say that almost everybody has spoken about the necessity
of the reform of the United Nations and about peace and stability, often accusing someone else — an opposing party — of acting to prevent peace and stability or being responsible for a difficult situation in the world. I will do my best to avoid such an approach.
Last year, in this very Hall, it was said that the situation worldwide was difficult. Today it is certainly more difficult than it was a year ago. Today, I take this opportunity to speak before the Assembly, not to attack those who cannot defend themselves or those who would not be able to defend themselves from the truth. I will speak about Serbia, its people, its re-entering of the world, and the fact that the world is once again accepting and embracing Serbia and Serbia is trying to understand the world, even if sometimes it might not agree with the great Powers. Unlike some leaders, I have no need to patronize my people or to run an election or non-election campaign from this rostrum, because we have already won all our internal political battles. That is why I will speak about Serbia today and Serbia in the future, as well as the future of the entire Western Balkans region, where I come from.
It important to speak about the entire Balkans, especially its Western part, because without broader and more serious insight into the problem we are facing, we will not be able to see, let alone resolve, our individual problems. I would like to share a quote from our famous writer, Isidora Sekulić, who said the following:
“A peninsula is a separate world. Countries and nations within it, as if embarked on one boat, must have one common political problem and a political ideal, no matter how different they might usually be. The Balkans comes first, before all the countries in the Balkans, whenever the moment is difficult and dangerous, regardless of whether it is dangerous politically or in terms of culture. Will the Balkans for once open its sleepy eyes and see its paramount cultural capacity, if it plunges as a whole?”
Condition number one for a prosperous future for all of us in that region is how to preserve peace and tranquillity. The Republic of Serbia invests a great deal of effort in stabilizing the situation in the region, which is our permanent commitment and policy. As we have done so far, we will continue to work devotedly and committedly to promote regional stability and cooperation, because we believe that it is an investment in a better tomorrow for all of us. In order to achieve success today and progress in the future, it is necessary, no matter how pathetic that might seem, to preserve peace and stability at all costs. This is a priority sociopolitical task that requires daily hard work and learning. That in turn will help economic growth and reforms, which are a prerequisite for a better life, not only for the poor but also for the middle classes.
In previous years, we in Serbia demonstrated that with responsible politics of fiscal consolidation, even without huge privatization incomes, we could create a budget surplus. We lowered the unemployment rate from 26 per cent to 12 per cent and created a flexible labour market by introducing modern laws, even though doing that has proved difficult for some far stronger countries in the developed West. Above all else, I am proud that we have begun to invest in the creativity of our young people and that digitalization and artificial intelligence are becoming important topics in Serbia, not just in the most developed countries of the world.
Of course, there are still many things that we must deliver. When a person comes from the Western Balkans the first question is whether we will be part of some new conflict or whether we will opt for a better and more carefree future. In spite of its numerous challenges, Serbia will continue investing in efforts to create conditions for better relations within the region that are based on mutual respect and commitment to a common European future.
Today I would particularly like to mention the political issues in the region and Belgrade’s relations with Pristina. Bearing in mind the paramount
2/26 17-29579 importance of this issue for the Republic of Serbia, I underline once again that reaching a political solution to the issue of Kosovo and Metohija is a national priority for Serbia. It is an issue that has a huge effect not only on our economy but also on a clear future for young people both in Serbia and in the entire region.
We all know that we do not recognize the unilateral declaration of independence of so-called Kosovo, but I will not speak about disrespect for our territorial integrity and sovereignty. Instead, I will speak about our efforts to resolve the problem and to try to find a solution to a centuries-long problem that the great Powers were not helpful with back in 1999 and 2008. I will speak about our efforts to talk about the future with Albanian leaders from Pristina.
Yesterday we all listened to Michael Bloomberg saying that it is better to spend thousands of hours talking than one minute fighting. Everything that has been achieved so far through the Brussels dialogue has been the result of difficult compromises and unambiguous concessions on both sides, albeit mostly on ours. The significant progress reached throughout this process confirms the constructiveness and commitment of the Republic of Serbia to this dialogue.
We have also demonstrated our readiness to make compromises that were not easy, thereby helping to find mutually acceptable solutions to many complex issues. I want to emphasize that in the past four years, after we started the dialogue process in Brussels, although there have been some fights, quarrels and physical attacks against the Serbs in the territory of Kosovo and Metohija, nobody has been killed in ethnic confrontations. For Serbs and for Albanians, this is a great step forward, and I am therefore eager to continue with such political efforts in the future.
Nevertheless, upon entering this Hall, we received information that Pristina’s authorities had announced that they had secured the majority needed for Kosovo to gain membership status in UNESCO. I urge the Assembly not to allow this, and remind members that it was these very people who took part in the devastation of Serbian monasteries, churches and cultural and spiritual heritage sites in Kosovo and Metohija.
Additionally, we have made great efforts to stabilize the overall situation in the Balkans. We have often stayed silent in the face of insults and attacks from various other countries because we know that peace and reconciliation are more important than scoring easy political points. Precisely because of that, Serbs are more than eager to continue with successful economic reforms, as well as with the idea for creating a regional economic zone, which we do not intend to give up on.
The former Yugoslavia was widely respected as a market and for its success in attracting investors and international attention. Today, we are too small to succeed as individual markets. I therefore firmly believe that a unique customs zone and taxation system are the future of the region. An example of the problems we have is that a farmer producing milk only 10 kilometres from the border loses at least 7 to 8 per cent of his profit by waiting 48 hours to cross into another country. I also believe that a better, improved economy is the second biggest task for all our nations and for Serbia as well.
The third issue — no less important than the first and second — is uniting the big tasks of economic progress with our aspirations to European Union (EU) membership. The path to membership in the EU, our most important trade and investment partner, is seen as leading to greater stability, economic progress and the consolidation of democracy. In previous years, the EU enlargement policy for Western Balkan countries has been one of the most powerful instruments in the political and economic transformation of the countries of the region into stable and modern societies.
We believe that this policy, regardless of all the difficulties existing within the EU itself as well as in the candidate countries and potential candidates, must continue, and on an equally strong basis. We all want to be a part of the EU, but sometimes people in the Balkans and people in Serbia are treated unfairly, in contrast to those who took that route earlier. We are asking the EU not to speed up our accession process but to treat us fairly and, at least to some extent, in the same manner that it treated some of the full-fledged Member States admitted after 2003.
As all are aware, Serbs are a very dignified people, and we expect all other countries of the world to respect us as we respect them and their territorial integrity and sovereignty. We have never wanted nor will we ever want something that belongs to somebody else. We ask only for equal respect for our country and its people. I am proud that Serbia protects its freedom, independence and sovereignty and is a country that observes democratic principles. We will continue along that path and never give up the politics of military neutrality, because we believe that it is the politics of peace and the future.
While we strive towards joining the EU and establishing partnerships with Western countries, including by improving our relations with the United States, we continue to cherish the best possible relations with the Russian Federation and the People’s Republic of China. Not only are we not ashamed of those good relations, we are very proud of them. But we will always be ready to observe developments in today’s world by not judging superficially what is right or wrong, just or unjust. We have never threatened anybody, nor will we, but we will always dare to condemn actions such as launching a missile that forces the inhabitants of the Japanese island of Hokkaido to spend a day or a night in shelters.
I would like to remind members that the courageous and wise American President Dwight D. Eisenhower was prudent enough to say that
“every gun that is made, every warship launched, every rocket fired signifies, in the final sense, a theft from those who hunger and are not fed, those who are cold and are not clothed”.
Likewise, we will always show care for and solidarity with Syrian, Afghan, sub-Saharan or any other refugees, without diminishing our resolve to confront international terrorism and radical Islamic movements such as the Islamic State in Iraq and the Sham or Al-Qaida, because we believe that a democratic society based on equal rights for all is the only society that we want to live and see our future in.
We recognize that fighting poverty and social inequality in the context of preventing radicalism and strengthening extremism is a very important task. We champion the integration of citizens of all religions and political and other affiliations into modern society on a basis of common values, while preserving each person’s individual identity and respect for all.
Serbia believes in and is pleased with the increasingly important role of the United Nations, not only in maintaining peace and stability, but in the more important tasks the Organization performs for the benefit of humankind today. Serbia will support any United Nations reform that strengthens the role of the Organization, because it means more discussion, less use of force and less arrogance in international relations.
Our job is therefore to do everything we can to enable a more active role for the United Nations worldwide.
I will conclude with words that are often attributed to the great Albert Einstein:
“The world is a dangerous place to live. Not because of the people who are evil, but because of the people who do not do anything about it.”